DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.
Claim Objections
Claim 35 is objected to because of the following informalities:  
Line 13, it appears “concreate” should be --concrete--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 25,  32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich (NPL document – Carbon Fiber Reinforcing) view of Bonacci et al. (US 2004/0182027 A1).
With regard to claim 17: Gleich discloses a method for building a pre-cast load-carrying concrete floor structure, wherein the load-carrying concrete floor structure includes a flange (A) and two 
Gleich discloses a surface of a side of the first of the two supporting members (B) being concrete (see annotated figure: Double Tee – Narrow Leg).  Gleich discloses that the load-carrying concrete floor structure is installed as part of construction structure (building) (pg. 2, lines 20-37).
 Gleich does not disclose arranging a horizontal reinforcement member below a bottom surface of the flange between the two supporting members that support the flange of the load-carrying concrete structure, wherein the bottom surface is a part of the load-carrying concrete floor structure;  connecting a first end of the horizontal reinforcement member to the surface of the side of a first of the two supporting members such that the first end of the horizontal reinforcement member contacts the surface of the side of the first of the two supporting members; and connecting a second end of the horizontal reinforcement member to a side of a second of the two supporting members.  
However, Bonacci et al. discloses arranging a horizontal reinforcement member (60) below a bottom surface of a flange (4) of a load carrying concrete floor structure (1 and 4) (abstract; fig. 9), wherein the bottom surface is a part of the load-carrying concrete floor structure (1 and 4);  connecting via bolting to a first end (left end) of the horizontal reinforcement member (60) to a surface of a side of a first of two supporting members (1) and connecting via bolting to a second end (right end) of the horizontal reinforcement member (60) to a side of a second of the two supporting members (fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gleich to include a horizontal reinforcement member below a bottom surface of the flange; connecting via bolting to a first end of the horizontal reinforcement member to the surface of the side of a first of the two supporting members; and connecting a second end of the horizontal reinforcement member to a side of a second of the two supporting members such as taught by Bonacci et al. in order to provide additional support and/or 
Gleich in view Bonacci et al. does not disclose that the arranging is performed without removing the load-carrying concrete floor structure from the construction structure.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available means of arranging horizontal reinforcement on the bottom surface of the flange of the load-carrying concrete floor structure of the construction structure so as to provide an efficient means of reinforcing that is timely and cost-effective. One of ordinary skill in the art before the effective filing date of the claimed invention would have known that deconstructing an already built construction structure would be both time-prohibitive and cost-prohibitive.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made. No new or unpredictable results would be obtained from having the arranging being performed without removing the load-carrying concrete floor structure from the construction structure.

    PNG
    media_image1.png
    347
    374
    media_image1.png
    Greyscale

Gleich (NPL document – Carbon Fiber Reinforcing): Double Tee – Narrow Leg
With regard to claim 18: Bonacci et al. discloses the horizontal reinforcement member (60) includes a steel beam (figs. 8-9; par.  0007), which is considered functionally equivalent to a steel reinforcing bar.
With regard to claim 25: Bonacci the horizontal reinforcement member (60) is disposed entirely between the first and the second of the two supporting members (1) (fig. 9).
With regard to claim 32: Gleich discloses a surface of a side of the second of the two supporting members (B) being concrete (see annotated figure: Double Tee – Narrow Leg).
Gleich as modified by Bonacci et al. discloses connecting a second end of the horizontal reinforcement member to a side of a second of the two supporting members includes connecting the second end of the horizontal reinforcement member to a surface of the side of the second of the two 
With regard to claim 36: Gleich discloses a method for building a pre-cast load-carrying concrete floor structure, wherein the load-carrying concrete floor structure includes a flange (A) and two supporting members (B) that support the flange (A), and a carbon fiber grid disposed within the flange (A) between the two supporting members (B) (see annotated figure: Double Tee – Narrow Leg). 
Gleich discloses a surface of a side of the first of the two supporting members (B) being concrete (fig. 2).  Gleich discloses that the load-carrying concrete floor structure is installed as part of construction structure (building) (pg. 2, lines 20-37).
 Gleich does not disclose arranging a horizontal reinforcement member between the two supporting members and below the carbon fiber grid;  connecting a first end of the horizontal reinforcement member to the surface of the side of a first of the two supporting members such that the first end of the horizontal reinforcement member contacts the surface of the side of the first of the two supporting members; and connecting a second end of the horizontal reinforcement member to a side of a second of the two supporting members.  
However, Bonacci et al. discloses arranging a horizontal reinforcement member (60) below a bottom surface of a flange (4) of a load carrying concrete floor structure (1 and 4) (abstract; fig. 9), wherein the bottom surface is a part of the load-carrying concrete floor structure (1 and 4);  connecting via bolting to a first end (left end) of the horizontal reinforcement member (60) to a surface of a side of a first of two supporting members (1) and connecting via bolting to a second end (right end) of the horizontal reinforcement member (60) to a side of a second of the two supporting members (fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gleich to include a horizontal reinforcement member 
Gleich in view Bonacci et al. does not disclose that the arranging is performed without removing the load-carrying concrete floor structure from the construction structure.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available means of arranging horizontal reinforcement on the bottom surface of the flange of the load-carrying concrete floor structure of the construction structure so as to provide an efficient means of reinforcing that is timely and cost-effective. One of ordinary skill in the art before the effective filing date of the claimed invention would have known that deconstructing an already built construction structure would be both time-prohibitive and cost-prohibitive.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made. No new or unpredictable results would be obtained from having the arranging being performed without removing the load-carrying concrete floor structure from the construction structure.

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich (NPL document – Carbon Fiber Reinforcing) in view of Bonacci et al. (US 2004/0182027 A1) and in further view of Shiota et al. (US 2015/0167332A1).
With regard to claims 33-34: Gleich in view of Bonacci et al. does not disclose filling a space between the bottom surface and the horizontal reinforcement member with a reinforcement material.  Gleich in view Bonacci et al. does not disclose that the reinforcement material comprises one selected from a group consisting of grout, polymers and cement.
However, Shiota et al. discloses a concrete floor structure (10) having a spaced filled with reinforcement material (30) between a bottom surface and horizontal reinforcement, wherein the reinforcement material (30) is grout, polymer or cement (fig. 1A; par. 0086 and 0092).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gleich previously modified by Bonacci et al. to include a space between the bottom surface and the horizontal reinforcement member, filling the space with a reinforcement material comprising grout, polymers or cement such as taught by Shiota et al. for further integration of  the concrete floor with the horizontal reinforcement member for strengthening and distribution of forces.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 35 is allowed.

The combination of all the elements of the claimed method for enhancing or repairing a first pre-cast load-carrying floor structure and a second pre-cast load-carrying concrete floor structure, in particular a horizontal reinforcement member having a first end connected to a surface of a side of a first of the at least two supporting members of the first load-carrying concrete  and second end connected to a side of a first of the at least two supporting members of the second load-carrying concrete is not adequately taught or suggested in the cited prior art of record.  While the individual elements are known in the art, the combination of steps of the claimed method would not have been obvious without relying on improper hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/JESSIE T FONSECA/Primary Examiner, Art Unit 3633